Title: To Benjamin Franklin from Jonathan Williams, Jr., 6 March 1777
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored Sir
Nantes March 6. 1777.
Major Luttelock arrived here a few days ago and I have since endeavoured to get him a passage via St. Domingo, together with the 4 Engineers, but when he found it necessary to pay his passage he told me he expected to go free and had not provided sufficient money; I can’t make his passage free without paying for it myself and that I have no orders to do. He therefore waits further advice. Messrs. Portail &c. go away tomorrow morning. I have done all in my power to assist them and shall do the same for the Major, but I request that evry officer who is to go on the public account may have an express order, that I may not be in danger of doing wrong; and those for the Count de Vergennes I beg to be notified off. I am with great Respect Your dutifull and affectionate Kinsman
Jona Williams J
 
[In the margin:] My Love to Temple. If I have not mentioned him before it is because I have been always hurried, not because I have forgot him.
Addressed: Dr Franklin
